36 A.3d 1061 (2012)
209 N.J. 228
In the Matter of Michael R. SENICK, an Attorney at Law (Attorney No. XXXXXXXXX).
No. D-79 September Term 2011
Supreme Court of New Jersey.
February 27, 2012.

ORDER
MICHAEL R. SENICK of TEANECK, who was admitted to the bar of this State in 1973, having pleaded guilty in the United States District Court for the District of New Jersey, to one count of bank fraud, in violation of 18 U.S.C. § 1344, good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), MICHAEL R. SENICK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL R. SENICK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL R. SENICK comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney of this State.